662 S.E.2d 394 (2008)
Keith Joseph STOCUM, Jr. and Cynthia Ivey Stocum
v.
Ward Sayre OAKLEY, Jr., M.D. and Pinehurst Surgical Clinic.
No. 444P07.
Supreme Court of North Carolina.
April 10, 2008.
Gavin B. Parsons, Gary S. Parsons, Cynthia M. Currin, Raleigh, for Stocums.
Deanna Davis Anderson, Raleigh, for Oakley and Clinic.
Prior report: 185 N.C.App. 56, 648 S.E.2d 227.

ORDER
Upon consideration of the petition filed on the 10th day of September 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 2008."